Exhibit 10.25

INDEMNIFICATION AGREEMENT

          This Agreement is made as of the 1st day of July, 2008, by and between
Curtiss-Wright Corporation, a Delaware corporation (the “Corporation”), and
________________ (“Indemnitee”), a director of the Corporation.

          WHEREAS, it is essential that the Corporation to attract and retain as
directors the most capable persons available; and

          WHEREAS, both the Corporation and Indemnitee recognize the increased
risk of litigation being asserted against directors of companies in today’s
environment; and

          WHEREAS, the Corporation’s Restated Certificate of Incorporation (the
“Certificate”) provides that the Corporation will indemnify its directors
against such litigation, subject to certain conditions, and Indemnitee has
relied on this indemnification in deciding to serve as a director of the
Corporation; and

          WHEREAS, in recognition of Indemnitee’s need for reasonable protection
against personal liability in order to provide a continued incentive for
Indemnitee’s continued service to the Corporation in an effective manner, and
Indemnitee’s reliance on the aforesaid provision of the Certificate, and to
provide Indemnitee with express contractual indemnification (regardless of,
among other things, any amendment to or revocation of such provision or any
change in the composition of the Corporation’s Board of Directors (the “Board”)
or any acquisition or business combination transaction relating to the
Corporation), the Corporation wishes to provide in this Agreement for the
indemnification of and the advancement of Expenses (as defined in Section 1(c))
to Indemnitee as set forth in this Agreement.

          NOW THEREFORE, the Corporation and Indemnitee do hereby agree as
follows:

          1. AGREEMENT TO SERVE. Indemnitee agrees to serve or continue to serve
as a director of the Corporation for so long as he is duly elected or appointed
or until such time as he tenders his resignation in writing.

          2. DEFINITIONS. As used in this Agreement:

                    (a) The term “Proceeding” shall include any threatened,
pending or completed action, suit or proceeding, whether brought by or in the
right of the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, and any appeal therefrom.

                     (b) The term “Corporate Status” shall mean the status of a
person who is or was a director of the Corporation, or is or was serving, or has
agreed to serve, at the request of

1

--------------------------------------------------------------------------------



the Corporation, as a director, officer, partner, trustee, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise.

                     (c) The term “Expenses” shall include, without limitation,
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and other disbursements or expenses of
the types customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.

                    (d) References to “other enterprise” shall include employee
benefit plans; references to “fines” shall include any excise tax assessed with
respect to any employee benefit plan; references to “serving at the request of
the Corporation” shall include any service as a director, officer, employee or
agent of the Corporation that imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

          3. INDEMNIFICATION IN THIRD-PARTY PROCEEDINGS. The Corporation shall
indemnify Indemnitee in accordance with the provisions of the Paragraph 3 if
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor) by reason of Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner that Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Corporation and, with respect
to any criminal Proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

          4. INDEMNIFICATION IN PROCEEDINGS BY OR IN THE RIGHT OF THE
CORPORATION. The Corporation shall indemnify Indemnitee in accordance with the
provisions of this Paragraph 4 if Indemnitee is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, judgment, fines, penalties and amounts

2

--------------------------------------------------------------------------------



paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding, if Indemnitee acted in
good faith and in a manner which Indemnitee reasonably believed to be in, or not
opposed to, the best interests or the Corporation, except that no
indemnification shall be made under this Paragraph 4 in respect to any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Corporation, unless and only to the extent that the Court of Chancery of
Delaware shall determine upon application that, despite the adjudication of such
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses as the Court of Chancery
shall deem proper.

          5. EXCEPTIONS TO RIGHT OF INDEMNIFICATION. Notwithstanding anything to
the contrary in this Agreement, except as set forth in Paragraph 10, the
Corporation shall not indemnify Indemnitee in connection with a Proceeding (or
part thereof) initiated by Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation. Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify Indemnitee to
the extent Indemnitee is reimbursed from the proceeds of insurance, and in the
event the Corporation makes any indemnification payments to Indemnitee and
Indemnitee is subsequently reimbursed from the proceeds of insurance, Indemnitee
shall promptly refund such indemnification payments to the Corporation to the
extent of such insurance reimbursement.

          6. NOTIFICATION AND DEFENSE OF CLAIM. As a condition precedent to
Indemnitee’s right to be indemnified, Indemnitee agrees to notify the
Corporation in writing as soon as reasonably practicable of any Proceeding for
which indemnity will or could be sought by Indemnitee and provide the
Corporation with a copy of any summons, citation, subpoena, complaint,
indictment, information or other document relating to such Proceeding with which
Indemnitee is served; provided, however, that the failure to give such notice
shall not relieve the Corporation of its obligations to Indemnitee under this
Agreement, except to the extent, if any, that the Corporation is actually
prejudiced by the failure to give such notice. With respect to any Proceeding of
which the Corporation is so notified, the Corporation will be entitled to
participate therein at its own expense and/or to assume the defense thereof at
its own expense, with legal counsel reasonably acceptable to Indemnitee. After
notice from the Corporation to Indemnitee of its election so to assume such
defense, the Corporation shall not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Paragraph 6. Indemnitee shall
have the right to employ Indemnitee’s own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Corporation, (ii) counsel to Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and Indemnitee in the conduct of the
defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the fees and expenses of counsel for Indemnitee shall be at the expense of
the

3

--------------------------------------------------------------------------------



Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for Indemnitee shall have reasonably made the conclusion provided
for in clause (ii) above. The Corporation shall not be required to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without its written consent. The Corporation shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Corporation nor
the Indemnitee will unreasonably withhold its consent to any proposed
settlement.

          7. ADVANCEMENT OF EXPENSES. Any Expenses incurred by Indemnitee in
connection with any such Proceeding to which Indemnitee was or is a witness or a
party or is threatened to be a party by reason of his Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith shall be paid by the Corporation in advance of the final disposition
of such matter; provided, however, that the payment of such Expenses incurred by
the Indemnitee in advance of the final disposition of such matter shall be made
only upon receipt of an undertaking by or on behalf of the Indemnitee to repay
all amounts so advanced in the event that it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified by the Corporation as
authorized in this Agreement; and further provided that no such advancement of
Expenses shall be made if it is determined that (i) Indemnitee did not act in
good faith and in a manner Indemnitee reasonably believes to be in, or not
opposed to, the best interests of the Corporation, or (ii) with respect to any
criminal action or proceeding, the Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful. Such undertaking shall be accepted without
reference to the financial ability of Indemnitee to make such repayment. If,
pursuant to the terms of this Agreement, Indemnitee is not entitled to be
indemnified with respect to such Proceeding, then such Expenses shall be paid
within 30 days after the receipt by Indemnitee of the written request by the
Corporation for the Indemnitee to make payments to the Corporation.

          8. PROCEDURE FOR INDEMNIFICATION. In order to obtain indemnification
pursuant to Paragraphs 3 or 4 of this Agreement, Indemnitee shall submit to the
Corporation a written request, including in such request such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification or advancement of Expenses. Any such indemnification or
advancement of Expenses shall be made promptly, and in any event within 30 days
after receipt by the Corporation of the written request of the Indemnitee,
unless with respect to request the Corporation determines within such 30-day
period that such Indemnitee did not meet the applicable standard of conduct set
forth in Paragraphs 3 or 4, as the case may be. Such determination, and any
determination pursuant to Section 7 that advanced Expenses must be repaid to the
Corporation, shall be made in each instance (a) by a majority vote of the
directors of the Corporation consisting of persons who are not at that time
parties to the Proceeding (“Disinterested Directors”), whether or not a quorum,
(b) by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, whether

4

--------------------------------------------------------------------------------



or not a quorum, (c) if there are no Disinterested Directors, or if
Disinterested Directors so direct, by independent legal counsel (who may, to the
extent permitted by applicable law, be regular legal counsel to the Corporation
) in a written opinion or (d) by the stockholders.

          9. REMEDIES. The right to indemnification and immediate advancement of
Expenses as provided by this Agreement shall be enforceable by the Indemnitee in
any court of competent jurisdiction. Unless otherwise required by law, the
burden of proving that indemnification is not appropriate shall be on the
Corporation. Neither the failure of the Corporation to have made a determination
prior to the commencement of such action that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Corporation pursuant to Paragraph 9 that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct. Indemnitee’s expenses (of the type described in the
definition of “Expenses” in Paragraph 2 (c)) reasonably incurred in connection
with successfully establishing Indemnitee’s right to indemnification, in whole
or in part, in any such Proceeding also shall be indemnified by the Corporation.

          10. PARTIAL INDEMNIFICATION. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines penalties or amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with any Proceeding but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such Expenses, judgments, fines, penalties or amounts paid in settlement to
which Indemnitee is entitled.

          11. SUBROGATION. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

          12. TERM OF AGREEMENT. This Agreement shall continue until and
terminate upon the later of (a) six years after the date that Indemnitee shall
have ceased to serve as a director of the Corporation or, at the request of the
Corporation, as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise; (b) the expiration of all
applicable statute of limitations periods for any claim which may be brought
against Indemnitee in a Proceeding as a result of his Corporate Status; or (c)
the final termination of all Proceedings pending on the date set forth in
clauses (a) or (b) in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Paragraph 9 of this Agreement relating
thereto.

          13. INDEMNIFICATION HEREUNDER NOT EXCLUSIVE. The indemnification and
advancement of Expenses provided by this Agreement shall not be

5

--------------------------------------------------------------------------------



deemed exclusive of any other rights to which Indemnitee may be entitled under
the Certification of Incorporation, the By-Laws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation law of the
State of Delaware, any other law (common or statutory) or otherwise, both as to
action in Indemnitee’s official corporate capacity and as to action in another
capacity while holding office for the Corporation. Nothing contained in this
Agreement shall be deemed to prohibit the Corporation from purchasing and
maintaining insurance, at its expense, to protect itself or the Indemnitee
against any expense, liability or loss incurred by it or Indemnitee in any such
capacity, or arising out of Indemnitee’s status as such, whether or not
Indemnitee would be indemnified against such expense, liability or loss under
this Agreement; provided that the Corporation shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise, including as
provided in Section 5 hereof.

          14. NO SPECIAL RIGHTS. Nothing herein shall confer upon Indemnitee any
right to continue to serve as a director of the Corporation for any period of
time or, except as expressly provided herein, at any particular rate of
compensation.

          15. SAVINGS CLAUSE. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

          16. COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement maybe executed
in two counterparts, both of which together shall constitute the original
instrument. This Agreement may be executed by facsimile signatures.

          17. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of
Indemnitee.

          18. HEADINGS. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

          19. MODIFICATION AND WAIVER. This Agreement amends and restates in its
entirety the Original Agreement. This Agreement may be amended from time to time
to reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

6

--------------------------------------------------------------------------------



          20. NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:

 

 

 

 

 

(a) if to the Indemnitee, to:

 

 

 

 

Name of Indemnitee

 

 

Address of Indemnitee

 

 

 

 

 

(b) if to the Corporation, to:

 

 

 

 

 

 

Curtiss-Wright Corporation

 

 

4 Becker Farm Road

 

 

Roseland, New Jersey 07068

 

 

 

Attn: General Counsel

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

          21. APPLICABLE LAW. This Agreement shall be governed by and
constructed in accordance with the laws of the State of Delaware.

          22. ENFORCEMENT. The Corporation expressly confirms and agrees that it
has entered into this Agreement in order to induce Indemnitee to continue to
serve as a director of the Corporation and acknowledges that Indemnitee is
relying upon this Agreement in continuing in such capacity.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

7

--------------------------------------------------------------------------------